            Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 1 of 34




                       In the United States District Court
                      for the Western District of Oklahoma


 Brandon Darcy,

         On behalf of himself and those
         similarly situated,
                                                  Civil Case No. CIV-20-1245-PRW

                  Plaintiff,

         v.

 New Vision Pizza, LLC; JM Pizza, Inc.; J         Jury Demand Endorsed Hereon
 & B Pizza Inc.; D&J Pizza, L.L.C.; John
 Mekler; Dan Fleck; Doe Corporation 1-10;
 John Doe 1-10;

                  Defendants.



                     Class and Collective Action Complaint



       1.        Brandon Darcy, on behalf of himself and similarly-situated individuals, brings

this action against Defendants New Vision Pizza, LLC; JM Pizza, Inc.; J & B Pizza Inc.;

D&J Pizza, L.L.C.; John Mekler; Dan Fleck; Doe Corporation 1-10; and John Doe 1-10

(“Defendants”). Plaintiff seeks appropriate monetary, declaratory, and equitable relief

based on Defendants’ willful failure to compensate Plaintiff and similarly-situated

individuals with minimum wages as required by the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, et seq., and the Oklahoma Labor Protection Act (“OLPA”), O.S. tit. 40,

§ 165, et seq.
            Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 2 of 34




       2.       Defendants own and/or operate multiple Domino’s Pizza locations

(“Defendants’ Domino’s stores”) in Oklahoma and Texas.

       3.       Upon information and belief, Defendants’ Domino’s stores are owned and

operated by Domino’s franchise operators John Mekler and Dan Fleck.

       4.       Plaintiff seeks to represent the delivery drivers who have worked at

Defendants’ Domino’s stores.

       5.       Defendants repeatedly and willfully violated the Fair Labor Standards Act,

and the Oklahoma Labor Protection Act by failing to adequately reimburse delivery drivers

for their delivery-related expenses, thereby failing to pay delivery drivers the legally

mandated minimum wages for all hours worked.

       6.       All delivery drivers at Defendants’ Domino’s stores, including Plaintiff, have

been subject to the same or similar employment policies and practices.

                                   Jurisdiction and Venue

       7.       Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction

over Plaintiff’s FLSA claims.

       8.       Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s Oklahoma law claims.

       9.       Venue in this Court is proper under 28 U.S.C. § 1391(b) because Defendants

reside in this district.

                                            Parties

Plaintiff
                                               2
           Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 3 of 34




Brandon Darcy

         10.   Plaintiff Brandon Darcy is a resident of Oklahoma.

         11.   Plaintiff was an “employee” of all of the Defendants as defined in the FLSA

and the OLPA.

         12.   Plaintiff has given written consent to join this action.

Defendants

         13.   Defendants’ Domino’s stores are owned and/or operated by a number of

entities and individuals, each of whom employed Plaintiff and the Delivery Drivers.

The Defendant Entities

         14.   The Defendant Entities—New Vision Pizza, LLC; JM Pizza, Inc.; J & B

Pizza Inc.; and D&J Pizza, L.L.C.—are corporations headquartered in and around Altus,

Oklahoma and doing business in Oklahoma and Texas.

         15.   Defendant New Vision Pizza, LLC is an Oklahoma domestic for-profit

corporation authorized to do business under the laws of Oklahoma and Texas, whose

primary places of business are located in Altus, Oklahoma and Wichita Falls, Texas.

         16.   Defendant JM Pizza Inc. is a for-profit corporation whose principal address

is in Altus, Oklahoma, and is authorized to do business under the laws of Oklahoma and

Texas.

         17.   Defendant J & B Pizza, Inc is an Oklahoma domestic for-profit business

corporation registered in McAlester, Oklahoma.

                                               3
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 4 of 34




       18.    Defendant D&J Pizza, L.L.C. is an Oklahoma domestic limited liability

corporation located in Altus, Oklahoma and authorized to do business under the laws of

Oklahoma and Texas.

       19.    The Defendant Entities were founded and are owned and/or operated by

Defendants John Mekler and Dan Fleck.

       20.    Upon information and belief, some of the Defendant entities primarily

function to operate a group of stores within Defendants’ Domino’s operation. For example,

New Vision Pizza, LLC appeared on plaintiff’s paystubs during his employment as a

delivery driver at Defendants’ Domino’s store in Ardmore. After working for several

months, plaintiff began delivering for three other stores in Defendant’s Domino’s

operation, but his paystubs were still sent to the store in Ardmore.

       21.    Together, all of the Defendants make up the Defendants’ Domino’s

operation.

       22.    Defendants’ Domino’s operation has the authority to and does hire and fire

employees, supervise and control the work schedules and conditions of employees,

determine the rate and methods of pay, and/or maintain employee records.

       23.    Defendants form a “single employer” as they are part of a single integrated

enterprise and/or they are joint employers as they jointly operate a chain of Domino’s

franchise stores and maintain interrelated operations, centralized control of labor relations,

common management, and common ownership and financial control. Because the work

performed by Plaintiff and all other Delivery Drivers benefited all Defendants and directly
                                              4
         Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 5 of 34




or indirectly furthered their joint interests, Defendants are collectively the joint employers

of Plaintiff and other similarly situated employees under the FLSA’s definition of

“employer.”

        24.   Each of the Defendant Entities has substantial control over Plaintiff and

similarly situated employees’ working conditions, and over the unlawful policies and

practices alleged herein.

        25.   Each of the Defendant Entities directly or indirectly controls the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

        26.   Each of the Defendant Entities maintained control, oversight, and direction

over Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.

        27.   Each of the Defendant Entities is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA.

        28.   Each of the Defendant Entities has been and continues to be an enterprise

engaged in the “production of goods for commerce” within the meaning of the phrase as

used in the FLSA.

        29.   Each of the Defendant Entities has gross revenue that exceeds $500,000 per

year.

        30.   Collectively, the Defendant Entities have gross revenue that exceeds

$500,000 per year.
                                              5
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 6 of 34




New Vision Pizza, LLC

       31.    Defendant New Vision Pizza, LLC is a corporation headquartered in and

around Altus, Oklahoma and doing business in Oklahoma and Texas.

       32.    Defendant New Vision Pizza is an Oklahoma domestic for-profit corporation

authorized to do business under the laws of Oklahoma and Texas, whose primary place of

business is located in Altus, Oklahoma and Wichita Falls, Texas.

       33.    Defendant New Vision Pizza, LLC was founded and is owned and/or

operated by Defendants John Mekler and Dan Fleck.

       34.    Defendant New Vision Pizza, LLC has substantial control over Plaintiff and

similarly situated employees’ working conditions, and over the unlawful policies and

practices alleged herein.

       35.    Defendant New Vision Pizza, LLC directly or indirectly controls the terms

and conditions of Plaintiff’s work and the work of similarly situated employees.

       36.    Defendant New Vision Pizza, LLC maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions,

and other practices.

       37.    Defendant New Vision Pizza, LLC is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA.




                                             6
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 7 of 34




       38.    Defendant New Vision Pizza, LLC has been and continues to be an enterprise

engaged in the “production of goods for commerce” within the meaning of the phrase as

used in the FLSA.

       39.    Defendant New Vision Pizza, LLC has gross revenue that exceeds $500,000

per year.

JM Pizza, Inc.

       40.    Defendant JM Pizza, Inc. is a corporation headquartered in and around Altus,

Oklahoma and doing business in Oklahoma and Texas.

       41.    Defendant JM Pizza, Inc. is an Oklahoma domestic for-profit corporation

authorized to do business under the laws of Oklahoma and Texas, whose primary place of

business is located in McAlester Oklahoma.

       42.    Defendant JM Pizza, Inc. was founded and is owned and/or operated by

Defendants John Mekler and Dan Fleck.

       43.    Defendant JM Pizza, Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

       44.    Defendant JM Pizza, Inc. directly or indirectly controls the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

       45.    Defendant JM Pizza, Inc. maintained control, oversight, and direction over

Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,



                                             7
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 8 of 34




disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.

       46.    Defendant JM Pizza, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA.

       47.    Defendant JM Pizza, Inc. Defendant New Vision Pizza, LLC has been and

continues to be an enterprise engaged in the “production of goods for commerce” within

the meaning of the phrase as used in the FLSA.

       48.    Defendant JM Pizza, Inc. has gross revenue that exceeds $500,000 per year.

J & B Pizza Inc.

       49.    Defendant J & B Pizza Inc. is a corporation headquartered in and around

McAlester, Oklahoma and doing business in Oklahoma and Texas.

       50.    Defendant J & B Pizza Inc. is an Oklahoma domestic for-profit corporation

authorized to do business under the laws of Oklahoma and Texas, whose primary place of

business is located in McAlester Oklahoma.

       51.    Defendant J & B Pizza Inc. was founded and is owned and/or operated by

Defendants John Mekler and Dan Fleck.

       52.    Defendant J & B Pizza Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

       53.    Defendant J & B Pizza Inc. directly or indirectly controls the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.
                                             8
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 9 of 34




       54.    Defendant J & B Pizza Inc. maintained control, oversight, and direction over

Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.

       55.    Defendant J & B Pizza Inc. is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA.

       56.    Defendant J & B Pizza Inc. has been and continues to be an enterprise

engaged in the “production of goods for commerce” within the meaning of the phrase as

used in the FLSA.

       57.    Defendant J & B Pizza Inc. has gross revenue that exceeds $500,000 per year.

D&J Pizza, L.L.C.

       58.    Defendant D&J Pizza, L.L.C. is a corporation headquartered in and around

Altus, Oklahoma and doing business in Oklahoma and Texas.

       59.    Defendant D&J Pizza, L.L.C. is an Oklahoma domestic for-profit corporation

authorized to do business under the laws of Oklahoma and Texas, whose primary place of

business is located in Altus Oklahoma.

       60.    Defendant D&J Pizza, L.L.C. was founded and is owned and/or operated by

Defendants John Mekler and Dan Fleck.

       61.    Defendant D&J Pizza, L.L.C. has substantial control over Plaintiff and

similarly situated employees’ working conditions, and over the unlawful policies and

practices alleged herein.
                                            9
         Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 10 of 34




        62.   Defendant D&J Pizza, L.L.C. directly or indirectly controls the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

        63.   Defendant D&J Pizza, L.L.C. maintained control, oversight, and direction

over Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.

        64.   Defendant D&J Pizza, L.L.C. is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA.

        65.   Defendant D&J Pizza, L.L.C. has been and continues to be an enterprise

engaged in the “production of goods for commerce” within the meaning of the phrase as

used in the FLSA.

        66.   Defendant D&J Pizza, L.L.C. has gross revenue that exceeds $500,000 per

year.

John Mekler

        67.   Defendant John Mekler is an owner of the Defendant Entities and

Defendants’ Domino’s stores.

        68.   Upon information and belief, John Mekler is a Domino’s Pizza franchisee.

        69.   Upon information and belief, John Mekler has entered into franchise

agreements with Domino’s Pizza relating to each of Defendants’ Domino’s stores.

        70.   Upon information and belief, John Mekler an owner of New Vision Pizza,

LLC.
                                              10
          Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 11 of 34




       71.    Upon information and belief, John Mekler an owner of JM Pizza, Inc.

       72.    Upon information and belief, John Mekler an owner of J & B Pizza Inc.

       73.    Upon information and belief, John Mekler an owner of D&J Pizza, L.L.C..

       74.    Upon information and belief, John Mekler is the President of New Vision

Pizza, LLC.

       75.    Upon information and belief, John Mekler is the President of JM Pizza, Inc.

       76.    Upon information and belief, John Mekler is the President of J & B Pizza Inc.

       77.    Upon information and belief, John Mekler is the President of D&J Pizza,

L.L.C..

       78.    Upon information and belief, John Mekler is an officer of New Vision Pizza,

LLC.

       79.    Upon information and belief, John Mekler is an officer of JM Pizza, Inc.

       80.    Upon information and belief, John Mekler is an officer of J & B Pizza Inc.

       81.    Upon information and belief, John Mekler is an officer of D&J Pizza, L.L.C..

       82.    John Mekler operates multiple Domino’s stores across Oklahoma and Texas.

       83.    John Mekler is individually liable to the delivery drivers at Defendants’

Domino’s stores under the definitions of “employer” set forth in the FLSA and OLPA

because he owns and operates Defendants’ Domino’s stores, serves as a president and

owner of the Defendant Entities, ultimately controls significant aspects of Defendants’

Domino’s stores’ day-to-day functions, and ultimately controls compensation and

reimbursement of employees. 29 U.S.C. § 203(d).
                                            11
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 12 of 34




       84.    John Mekler is the franchisee of Defendants’ Domino’s stores.

       85.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had financial control over the operations

at each of Defendants’ Domino’s stores.

       86.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has a role in significant aspects of Defendants’

Domino’s stores’ day to day operations.

       87.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had control over Defendants’ Domino’s

stores’ pay policies.

       88.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had power over personnel and payroll

decisions at Defendants’ Domino’s stores, including but not limited to influence of delivery

driver pay.

       89.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to hire, fire and discipline

employees, including delivery drivers at Defendants’ Domino’s stores.

       90.    At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to stop any illegal pay

practices that harmed delivery drivers at Defendants’ Domino’s stores.



                                            12
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 13 of 34




       91.     At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to transfer the assets and

liabilities of the Defendant entities.

       92.     At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to declare bankruptcy on

behalf of the Defendant entities.

       93.     At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to enter into contracts on

behalf of each of Defendants’ Domino’s stores.

       94.     At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler has had the power to close, shut down, and/or

sell each of Defendants’ Domino’s stores.

       95.     At all relevant times, by virtue of his role as owner and president of

Defendants’ Domino’s stores, John Mekler had authority over the overall direction of each

of Defendants’ Domino’s stores and was ultimately responsible for their operations.

       96.     Defendants’ Domino’s stores function for John Mekler’s profit.

       97.     John Mekler has influence over how Defendants’ Domino’s stores can run

more profitably and efficiently.

Dan Fleck

       98.     Defendant Dan Fleck is an owner of Defendants’ Entities and Defendants’

Domino’s stores.
                                            13
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 14 of 34




       99.    Upon information and belief, Dan Fleck is a Domino’s Pizza franchisee.

       100.   Upon information and belief, Dan Fleck has entered into franchise

agreements with Domino’s Pizza relating to each of Defendants’ Domino’s stores

       101.   Dan Fleck is an operator of Defendants’ Domino’s operation and

Defendants’ Domino’s stores.

       102.   Upon information and belief, Dan Fleck is an owner of New Vision Pizza,

LLC.

       103.   Upon information and belief, Dan Fleck is an owner of JM Pizza, Inc.

       104.   Upon information and belief, Dan Fleck is an owner of J & B Pizza Inc.

       105.   Upon information and belief, Dan Fleck is an owner of D&J Pizza, L.L.C..

       106.   Upon information and belief, Dan Fleck is an officer of New Vision Pizza,

LLC.

       107.   Upon information and belief, Dan Fleck is an officer of JM Pizza, Inc.

       108.   Upon information and belief, Dan Fleck is an officer of J & B Pizza Inc.

       109.   Upon information and belief, Dan Fleck is an officer of D&J Pizza, L.L.C..

       110.   Dan Fleck operates multiple Domino’s stores across Texas and Oklahoma.

       111.   Dam Fleck is individually liable to the delivery drivers at Defendants’

Domino’s stores under the definitions of “employer” set forth in the FLSA and OLPA

because he owns and operates Defendants’ Domino’s stores, serves as an owner and officer

of the Defendant Entities, ultimately controls significant aspects of Defendants’ Domino’s



                                            14
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 15 of 34




stores’ day-to-day functions, and ultimately controls compensation and reimbursement of

employees. 29 U.S.C. § 203(d).

       112.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had financial control over the operations at each of the

Defendants’ Domino’s stores.

       113.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had a role in significant aspects of the Defendants’

Domino’s stores’ day to day operations.

       114.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had control over the Defendants’ Domino’s stores’ pay

policies.

       115.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had power over personnel and payroll decisions at the

Defendants’ Domino’s stores, including but not limited to influence over delivery driver

pay.

       116.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’
                                             15
       Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 16 of 34




Domino’s stores, Dan Fleck has had the power to hire, fire, and discipline employees,

including Delivery Drivers at the Defendants’ Domino’s stores.

      117.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had the power to stop any illegal pay practices that harmed

Delivery Drivers at the Defendants’ Papa John’s stores.

      118.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had the power to transfer the assets and liabilities of the

Defendant entities.

      119.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had the power to declare bankruptcy on behalf of the

Defendant entities.

      120.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had the power to enter into contracts on behalf of each of

the Defendants’ Domino’s stores.

      121.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’



                                            16
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 17 of 34




Domino’s stores, Dan Fleck has had the power to close, shut down, and/or sell each of the

Defendants’ Domino’s stores.

       122.   At all relevant times, by virtue of his role as an owner, officer, and operator

of the Defendant Entities, the Defendants’ Domino’s operation, and the Defendants’

Domino’s stores, Dan Fleck has had authority over the overall direction of each of

Defendants’ Domino’s sores and was responsible for their operations.

       123.   The Defendants’ Domino’s stores function for Dan Fleck’s profit.

       124.   Dan Fleck has influence over how the Defendants’ Domino’s stores can run

more profitably and efficiently.

Doe Corporation 1-10

       125.   Upon information and belief, Defendants own, operate, and control other

entities and/or limited liability companies that also comprise part of Defendants’

Domino’s stores, and qualify as “employers” of Plaintiff and the delivery drivers at

Defendants’ Domino’s stores as that term is defined by the FLSA.

       126.   Upon information and belief, John Mekler and Dan Fleck own and/or

operate, in whole or in part, a number of other entities that make up part of Defendants’

Domino’s operation.

       127.   Upon information and belief, the franchisor, Domino’s Pizza, may also be

liable as an employer of the delivery drivers employed at Defendants’ Domino’s stores.

       128.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.
                                             17
           Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 18 of 34




John Doe 1-10

          129.   Upon information and belief, there are additional individuals who also qualify

as “employers” of Plaintiff and the delivery drivers at Defendants’ Domino’s stores as that

term is defined by the FLSA.

          130.   Upon information and belief, John Mekler and Dan Fleck have entered into

co-owner relationships with a number of their managers and business partners, and those

individuals might also qualify as “employers” of Plaintiff and the delivery drivers at

Defendants’ Domino’s stores as that term is defined by the FLSA.

          131.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

                                             Facts

                                Class-wide Factual Allegations

          132.   During all relevant times, Defendants have operated Defendants’ Domino’s

stores.

          133.   Plaintiff and the similarly situated persons Plaintiff seeks to represent are

current and former delivery drivers at Defendants’ Domino’s stores.

          134.   All delivery drivers employed at Defendants’ Domino’s stores over the last

five years have had essentially the same job duties.

          135.   When there are no deliveries to make, Defendants’ delivery drivers are

required to work inside Defendants’ Domino’s stores folding boxes, doing dishes, stocking



                                               18
          Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 19 of 34




coolers, mopping and sweeping the floor, take the trash out, preparing food, and completing

other duties inside the restaurant as necessary.

         136.   Defendants’ delivery drivers work “dual jobs.”

         137.   Upon information and belief, Defendants’ delivery drivers have been paid at

or around minimum wage for the hours they worked inside the store.

         138.   Defendants require delivery drivers at Defendants’ Domino’s stores to

provide cars to use while completing deliveries for Defendants.

         139.   Defendants require delivery drivers to maintain and pay for operable, safe,

and legally compliant automobiles to use in delivering Defendants’ pizza and other food

items.

         140.   Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses,

automobile maintenance and parts, insurance, financing charges, licensing and registration

costs, cell phone costs, GPS charges, and other equipment necessary for delivery drivers to

complete their job duties.

         141.   Pursuant to such requirements, Plaintiff and other similarly situated

employees purchase gasoline, vehicle parts and fluids, automobile repair and maintenance

services, automobile insurance, suffered automobile depreciation and damage, financing,

licensing, and registration charges, and incur cell phone and data charges all for the primary

benefit of Defendants.



                                              19
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 20 of 34




       142.   Upon information and belief, Defendants reimburse delivery drivers a set

amount for each delivery they complete.

       143.   Defendants’ Domino’s stores do not track or record the delivery drivers’

actual expenses.

       144.   Defendants’ Domino’s stores do not collect receipts from their delivery

drivers related to the expenses they incur while completing deliveries.

       145.   Defendants do not collect receipts of delivery drivers’ gasoline purchases

during weeks when the delivery drivers worked for Defendants.

       146.   Defendants do not collect receipts of delivery drivers’ automobile

maintenance, repair, and parts purchased or paid for during weeks when the delivery

drivers worked for Defendants.

       147.   Defendants do not collect receipts of delivery drivers’ monthly or annual

automobile insurance costs.

       148.   Defendants do not collect receipts of delivery drivers’ automobile

registration costs.

       149.   Defendants do not collect receipts of delivery drivers’ automobile financing

or purchase costs.

       150.   Defendants do not collect any other receipts from delivery drivers related to

the automobile expenses they incur as delivery drivers at Defendants’ Domino’s stores.

       151.   Defendants’ Domino’s stores do not reimburse their delivery drivers based

on the actual expenses the delivery drivers incur.
                                            20
          Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 21 of 34




       152.   Defendants’ Domino’s stores do not reimburse their delivery drivers for the

actual expenses delivery drivers incur.

       153.   Defendants’ Domino’s stores do not reimburse their delivery drivers at the

IRS standard business mileage rate.

       154.   Defendants’ Domino’s stores did not even reasonably approximate the

delivery drivers’ expenses.

       155.   Defendants’ Domino’s stores’ reimbursement payments result in

reimbursements that are less than the IRS standard business mileage rate for each mile

driven.

       156.   According to the Internal Revenue Service, the standard mileage rate for the

use of a car during the relevant time periods have been:

              a.     2015: 57.5 cents/mile
              b.     2016: 54 cents/mile
              c.     2017: 53.5 cents/mile
              d.     2018: 54.5 cents/mile
              e.     2019: 58 cents/mile
              f.     2020: 57.5 cents/mile

       157.   The delivery drivers at Defendants’ Domino’s stores have incurred even

more in expenses than those contemplated by the IRS standard business mileage rate—e.g.,

cell phone and data charges.

       158.   As a result of the automobile and other job-related expenses incurred by

Plaintiff and other similarly situated delivery drivers, they were deprived of minimum

wages guaranteed to them by the FLSA and Oklahoma law.

                                             21
         Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 22 of 34




        159.   Defendants have applied the same or similar pay policies, practices, and

procedures to all delivery drivers at Defendants’ Domino’s stores.

        160.   Because Defendants paid their drivers a gross hourly wage at precisely, or at

least very close to, the applicable minimum wage, and because the delivery drivers incurred

unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an

amount sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.

        161.   Defendants have willfully failed to pay federal and Oklahoma state minimum

wage to Plaintiff and similarly situated delivery drivers at Defendants’ Domino’s stores.

                        Plaintiff’s Individual Factual Allegations

        162.   Plaintiff worked at Defendants’ Domino’s stores in Ardmore, Ada, Durant,

and McAllister, Oklahoma from approximately November 2019 to approximately May

2020.

        163.   When Plaintiff was not delivering food, he worked inside the restaurant. His

work inside the restaurant included doing dishes, cleaning, folding boxes, stocking the

cooler, preparing food, taking the trash out and completing other duties inside the

restaurant as necessary.

        164.   Plaintiff’s inside duties were not related to his delivery duties.

        165.   Plaintiff was required to use his own car to deliver pizzas.

        166.   Upon information and belief, Plaintiff was reimbursed a flat rate of

approximately $0.90 for each order he delivered when making one delivery in one trip.



                                               22
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 23 of 34




However, when making multiple deliveries in one trip, he was reimbursed at a flat rate of

approximately $.50 per delivery for each delivery completed in that trip.

       167.   Plaintiff was required to maintain and pay for operable, safe, and legally

compliant automobiles to use in delivering Defendants’ pizza and other food items.

       168.   Plaintiff was required to incur and/or pay job-related expenses, including but

not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, cell phone service, GPS service, automobile financing,

licensing and registration costs, and other equipment necessary for delivery drivers to

complete their job duties.

       169.   Plaintiff has purchased gasoline, vehicle parts and fluids, automobile repair

and maintenance services, automobile insurance, suffered automobile depreciation and

damage, automobile financing, licensing and registration costs, and incurred cell phone and

data charges all for the primary benefit of Defendants.

       170.   Defendants did not track the actual expenses incurred by Plaintiff.

       171.   Defendants did not ask Plaintiff to provide receipts of the expenses he

incurred while delivering pizzas for Defendants.

       172.   Defendants did not reimburse Plaintiff based on his actual delivery-related

expenses.

       173.   Plaintiff was not reimbursed at the IRS standard mileage rate for the miles he

drives while completing deliveries.



                                            23
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 24 of 34




       174.     Defendants did not reimburse Plaintiff based on a reasonable approximation

of his expenses.

       175.     Plaintiff completed approximately 2.5 deliveries per hour.

       176.     Plaintiff estimates that he drove 8.5 miles per delivery on average.

       177.     Thus, Defendants’ average effective reimbursement rate for Plaintiff was

approximately $0.105 per mile ($0.90 per delivery ÷ 8.5 average miles per delivery).

       178.     Because Defendants did not track, keep records of, or reimburse Plaintiff’s

actual expenses, they were required to reimburse Plaintiff at the IRS standard business

mileage rate.

       179.     In 2020, for example, the IRS business mileage reimbursement has been

$0.575 per mile.

       180.     Thus, during 2020, Defendants under-reimbursed Plaintiff by approximately

$.47 ($.575 - $.105) per mile. Defendants under-reimbursed him by approximately $3.995

per delivery ($.47 × 8.5).

       181.     Accordingly, while making deliveries, Plaintiff consistently “kicked back” to

Defendants approximately $9.99 per hour ($3.995 × 2.5 deliveries per hour).

       182.     After accounting for under-reimbursed expenses, Defendants failed to pay

Plaintiff minimum wage as required by law.

                                Collective Action Allegations

       183.     Plaintiff brings the First Count on behalf of himself and all similarly situated

current and former delivery drivers employed at Defendants’ Domino’s stores owned,
                                               24
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 25 of 34




operated, and controlled by Defendants nationwide, during the three years prior to the

filing of this Class Action Complaint and the date of final judgment in this matter, who elect

to opt-in to this action (the “FLSA Collective”).

       184.   At all relevant times, Plaintiff and the FLSA Collective have been similarly

situated, have had substantially similar job duties, requirements, and pay provisions, and

have all been subject to Defendants’ decision, policy, plan, practices, procedures,

protocols, and rules of willfully refusing to pay Plaintiff and the FLSA Collective minimum

wage for all hours worked and failing to reimburse delivery drivers for automobile expenses

and other job-related expenses. Plaintiff’s claims are essentially the same as those of the

FLSA Collective.

       185.   Defendants’ unlawful conduct is pursuant to a company policy or practice.

       186.   Defendants are aware or should have been aware that federal law required

them to pay employees minimum wage for all hours worked and to fully reimburse for

“tools of the trade.”

       187.   Defendants’ unlawful conduct has been widespread, repeated, and

consistent.

       188.   The First Count is properly brought under and maintained as an opt-in

collective action under 29 U.S.C. § 216(b).

       189.   The FLSA Collective members are readily identifiable and ascertainable.




                                              25
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 26 of 34




       190.   In recognition of the services Plaintiff has rendered and will continue to

render to the FLSA Collective, Plaintiff will request payment of a service award upon

resolution of this action.

                                 Class Action Allegations

       191.   Plaintiff brings the Second Count under Federal Rule of Civil Procedure 23,

on behalf of himself and a class of persons consisting of:

       All current and former delivery drivers employed by Defendants at
       Defendants’ Domino’s stores in the State of Oklahoma between the date five
       years prior to the filing of the original complaint and the date of final
       judgment in this matter (“Rule 23 Class”).

       192.   Excluded from the Rule 23 Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any time

during the class period has had, a controlling interest in Defendants; the Judge(s) to whom

this case is assigned and any member of the Judges’ immediate family; and all persons who

will submit timely and otherwise proper requests for exclusion from the Rule 23 Class.

       193.   The number and identity of the Rule 23 Class members are ascertainable

from Defendants’ records.

       194.   The hours assigned and worked, the positions held, deliveries completed,

and the rates of pay and reimbursements paid for each Rule 23 Class Member are

determinable from Defendants’ records.

       195.   All of the records relevant to the claims of Rule 23 Class Members should be

found in Defendants’ records.
                                             26
          Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 27 of 34




         196.   For the purpose of notice and other purposes related to this action, their

names and contact information are readily available from Defendants.

         197.   Notice can be provided by means permissible under Rule 23.

         198.   The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court.

         199.   There are more than 50 Rule 23 Class members.

         200.   Plaintiff’s claims are typical of those claims which could be alleged by any

Rule 23 Class member, and the relief sought is typical of the relief which would be sought

by each Rule 23 Class member in separate actions.

         201.   Plaintiff and the Rule 23 Class members have all sustained similar types of

damages as a result of Defendants’ failure to comply with the OLPA.

         202.   Plaintiff and the Rule 23 Class members sustained similar losses, injuries, and

damages arising from the same unlawful practices, polices, and procedures.

         203.   Plaintiff is able to fairly and adequately protect the interests of the Rule 23

Class and has no interests antagonistic to the Rule 23 Class.

         204.   Plaintiff is represented by attorneys who are experienced and competent in

both class action litigation and employment litigation.

         205.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on

behalf of minimum wage employees where individual class members lack the financial
                                               27
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 28 of 34




resources to vigorously prosecute a lawsuit against corporate defendants. Class action

treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of efforts and expense that numerous individual actions engender.

       206.   This action is properly maintainable as a class action under Federal Rule of

Civil Procedure 23(b)(3).

       207.   Common questions of law and fact exist as to the Rule 23 Class that

predominate over any questions only affecting Plaintiff and the Rule 23 Class members

individually and include, but are not limited to:

          a. Whether Plaintiff and the Rule 23 Class members were subject to a common
             policy that required them to provide cars to complete deliveries for
             Defendants;

          b. Whether Plaintiff and the Rule 23 Class members were subject to a common
             automobile expense reimbursement policy;

          c. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
             Defendants in the course of completing deliveries;

          d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members for
             their actual expenses;

          e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members at
             the IRS standard business mileage rate for the miles they drove in making
             deliveries;

          f. Whether Defendants properly reimbursed Plaintiff and the Rule 23 Class
             members;


                                             28
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 29 of 34




           g. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate they
              were promised by Defendants after accounting for automobile expenses and
              reimbursement payments;

           h. Whether Defendants failed to pay Plaintiff and the Rule 23 Class in a timely
              manner as described by the OLPA;

           i. The nature and extent of class-wide injury and the measure of damages for
              those injuries.

       208.   In recognition of the services Plaintiff has rendered and will continue to

render to the Rule 23 Class, Plaintiff will request payment of a service award upon

resolution of this action.

                                    Causes of Action

                                       Count 1
              Failure to Pay Minimum Wages - Fair Labor Standards Act
                   (On Behalf of Plaintiff and the FLSA Collective)

       209.   Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

       210.   Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

       211.   Defendants paid Plaintiff and the FLSA Collective at or close to minimum

wage for all hours worked.

       212.   Defendants required and continue to require Plaintiff and the FLSA

Collective to pay for automobile expenses and other job-related expenses out of pocket, and

failed to properly reimburse Plaintiff and the FLSA Collective for said expenses.
                                            29
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 30 of 34




      213.    By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

      214.    Plaintiff and the FLSA Collective have been damaged by Defendants’ willful

failure to pay minimum wage as required by law.

      215.    As a result of Defendants’ willful violations, Plaintiff and the FLSA

Collective are entitled to damages, including, but not limited to, unpaid wages,

unreimbursed expenses, liquidated damages, costs, and attorneys’ fees.

                                       Count 2
             Untimely Payment of Wages – Oklahoma Labor Protection Act
                    (On Behalf of Plaintiff and the Rule 23 Class)

      216.    Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

      217.    During all relevant times, Defendants were covered by the OLPA, and

Plaintiff and the Rule 23 Class were employees within the meaning of the OLPA and were

not exempt from its protections.

      218.    The OLPA, Okla. Stat. § 40-165.2, requires that Defendants pay Plaintiff and

the Rule 23 Class all wages due on regular paydays designated in advance at least twice

during each calendar month.

      219.    By failing to pay Plaintiff and the Rule 23 Class minimum wage, Defendants

have failed to pay them all wages due to them under the OLPA.




                                           30
          Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 31 of 34




      220.    Plaintiff and the Rule 23 Class’s unpaid wages and unreimbursed expenses

have remained unpaid for more than thirty (30) days beyond their regularly scheduled

payday.

      221.    Plaintiff’s and the Rule 23 Class’s entitlement to the wages sought herein is

and has been undisputed.

      222.    As a result of Defendants’ willful violation, Plaintiff and the Rule 23 Class are

entitled to unpaid wages and liquidated damages under § 40-165.3(B), as stated in the

OLPA.

      WHEREFORE, Plaintiff Brandon Darcy prays for all of the following relief:

      A.      Designation of this action as a collective action on behalf of the collective

action members and prompt issuance of notice to all similarly-situated members of an opt-

in class, apprising them of this action, permitting them to assert timely wage and hour

claims in this action, and appointment of Plaintiff and their counsel to represent the

collective action members.

      B.      Unpaid minimum wages, reimbursement of expenses, and an additional and

equal amount as liquidated damages pursuant to the FLSA and supporting regulations.

      C.      Certification of this case as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

      D.      Designation of Plaintiff as representative of the Rule 23 Class and counsel of

record as Class Counsel.



                                             31
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 32 of 34




       E.     A declaratory judgment that the practices complained of herein are unlawful

under the OLPA.

       F.     An award of unpaid minimum wages and unreimbursed expenses due under

the OLPA.

       G.     Liquidated damages under the OLPA.

       H.     An award of prejudgment and post-judgment interest.

       I.     An award of costs and expenses of this action, together with reasonable

attorneys’ fees and expert fees.

       J.     Such other legal and equitable relief as the Court deems appropriate.

                                         Respectfully submitted,

                                         /s/ Jeffrey A. Taylor
                                         Jeffrey A. Taylor
                                         OBA # 17210
                                         Attorney for Plaintiff
                                         JEFFREY A. TAYLOR, P.C.
                                         5613 North Classen Boulevard
                                         Oklahoma City, OK 73118
                                         Telephone: (405) 286-1600
                                         Facsimile: (405) 842-6132
                                         taylorjeff@mac.com

                                         Andrew R. Biller (Ohio Bar # 0081452) (pro hac
                                         vice forthcoming)
                                         BILLER & KIMBLE, LLC
                                         4200 Regent Street, Suite 200
                                         Columbus, OH 43219
                                         Telephone: (614) 604-8759
                                         Facsimile: (614) 340-4620
                                         abiller@billerkimble.com



                                            32
Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 33 of 34




                            Andrew P. Kimble (Ohio Bar # 0093172) (pro
                            hac vice forthcoming)
                            Erica Blankenship (Ohio Bar # --) (pro hac vice
                            forthcoming)
                            BILLER & KIMBLE, LLC
                            8044 Montgomery Road, Suite 515
                            Cincinnati, OH 45236
                            Telephone: (513) 715-8711
                            Facsimile: (614) 340-4620
                            akimble@billerkimble.com
                            eblankenship@billerkimble.com

                            www.billerkimble.com

                            Counsel for Plaintiff and the putative class




                              33
        Case 5:20-cv-01245-PRW Document 1 Filed 12/11/20 Page 34 of 34




                                       JURY DEMAND

       Plaintiff hereby demands a jury trial by the maximum persons permitted by law on

all issues herein triable to a jury.


                                          /s/ Jeffrey A. Taylor
                                          Jeffrey A. Taylor




                                            34
